Dismissed and Memorandum
Opinion filed November 18, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00683-CV
____________
 
KENNETH LEE HIGHTOWER, Appellant
 
V.
 
LINDA MARIE HIGHTOWER, Appellee
 

 
On Appeal from the 359th District Court
Montgomery County, Texas
Trial Court Cause No. 09-11-10777CV
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 7, 2010.  On November 1, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Frost, and Brown.